PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/903,204
Filing Date: 23 Feb 2018
Appellant(s): Sprentall et al.



__________________
David Arnold
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 January 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 12 April 2021 from which the appeal is taken have been modified by the Pre-Brief Appeal dated 03 September 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
Every ground of rejection set forth in the Office action dated 12 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
On page 6 the appellant argues that Wang fails to meet the strict identity test for anticipation, constitutes both a factual and legal error and therefore at least claims 1,15 and 20 are patentable over Wang and all claims dependent therefrom are also patentable over Wang.  
In regards to claim 1 the key limitation is directed to “the at least one intermediate layer is disposed in direct intimate contact with a respective adjacent layer, wherein direct intimate contact includes a physical bond at the respective interface”.  Furthermore, appellant provides multiple, not mentioned in the appellant’s specification, definitions as part of the appellant’s arguments of the term “bond” (i.e. something that binds, fastens, confines or holds together, something that binds or restrains, a connection between two surfaces or objects that have been joined together, especially by means of an adhesive substance, heat or pressure”) and argues that a “physical 
Furthermore, regarding the argument that Wang in paragraph 0028 states that there is relative movement between the second sides 114 and 124 of the first contact charging layer 110 and the second contact charging layer 120 can be caused by applying a force to one of the layers which is contrary and completely opposite to the claimed invention that necessarily recites a physical bond at the respective interface of the claimed layers. The examiner respectfully disagrees and would like to point out that the appellant does not claim the direct intimate contact includes a physical bond is permanent.  Furthermore, Figure 3B shows a pressed version where the two contact layers are together and as such meets the scope of the claimed limitation.
On page 8 the second paragraph the appellant argues that the originally filed application clearly described layer constructs 601 and 701 that undergo strain in the x-y plane or deformation along the z-axis and argues that absent a physical bond slippage would occur.  The examiner respectfully disagrees and would like to point out as stated above that Wang does indeed teach the claimed physical bond and that the appellant has not further defined the limitations enough to overcome the Wang reference. 
Regarding the appellant’s argument on their definition of the word “bond” the examiner argues that there is a clear bond between the sides 114 and 124 (i.e. contacting or touching or connecting).  A definition of “bond” means “to connect” or “to join” (www.dictionary.com) which is clearly showed in Figure 1 with sides 114 and 124.  Lastly, the examiner does not agree that the appellant has further described the physical bond to mean more than what Wang teaches.  If there was a physical bond different from what Wang teaches in the appellant’s specification then there would be mention of some material that physically bonded them (i.e. like an adhesive) as appellant mentioned in their appeal brief on page 6 with their argued definitions of the word “bond”.  Instead the appellant’s own intermediate layer 106 is just placed on top of a respective adjacent layer 104 (see paragraph 0020 + Figure 1).  There is no mention of what kind of physical bond is required in order to meet the claimed limitations besides “in direct physical contact with some degree of physical bonding” which Wang clearly meets since there is direct physical contact with the sides 114 and 124 which is a physical bond since they are contacting each other.  If the appellant wants to further define a material which is part of the physical bond between the intermediate layer and a respective adjacent layer then they have failed to provide support for that limitation.
For the above reasons, it is believed that the rejection should be sustained.
Respectfully submitted,
/BRYAN P GORDON/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        
Conferees:
/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837            


/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.